OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN




                                             your   r.Qu8.4   ror
811oplnlon rr08 this   d,                 pwrt oar oplnioa
with r8s8ronoo 40                        loa ot the ooasrir-
lmsr 8 r o ur otf                        llbqloat trr loa.
treat luo uto bd                         a aoanfy rnd Jo8 L.
                                             r8gUi8r fm    rIP
                                            t h88 baandaly
                                             t4ornol aOllOf81.
                                        rhioh 10 lSO108Od in




                            D, thrt m   thf8 4hO 88th
     wHM3V30~, Court ~88 aUly opwd b7 pro-
olamtion of the Shariif of Upton CowGy, Teas.


     “B;ViI6h by Comla8ionsr Carll dalf reeonde4
by Com!nluicaerYutu, t&et t&e follewl~ ortIer
8a mloptadt
       "l%AT( iitiii&ks,
                       tfpt0ncoanty, TOxm, for
 ltull   8nd h khalf Or the Stat. of T8xw hero-
by t6rmiaat.utlm oontmot     02 eontr8oW  enterM
intO by ad b.twWn VptaNlCot&y, Tex88 Sad 8hb
8t8h    Of Tenr  cmd Joa L. May8 fOT th# aollae
tioa   ef 6olsnqwn~ tQPI8. 5ui4 aontrmot   kar-
iqddati         Of Januwy18%,lt418nd            TWO~~&   fn
?&ok a, pbm S68 bb baq in thr Pinttts8 of th8
aodBiionu8   court Qi Upton aorurbp,Tftxbl,.  And
th8t I00 L, Map          b8 aotiiibd     imedirtm&t tb8t
hi8 WFV10.8 08 th0 tBttQT11bJ
                           ikl OOBlL66tiOn With
the dOlh8tiQItOf d.liBqWBt tcrX.8 for r?ptOn
aouaty, Toxao, 8nd the stnto of nxas era harbby
WlTaiMtbd, 6114that  imy 8UthOFitr th8t ho ha8
by Vtrbur,OS 8eLd tiOntr484W:%hCptbIh COut~ty8ad
Ph. utntb        of Tex8r   is hemby     tetsirutbd aa4 rb-
v ok&          Thsltthe folloain(;     be wtiflb4 of tb
aotlon    Of the Coart i?mrudi8lilI 306 3..by8,
tbe kttornby    Can*r*l,Compt*ol I or of the State
OS TeB8, County UI& Di8tSiO8 Clerk aad k88e8-
80r and Uolleator of UptQriOouafyr
         *Yaws an4 Corll rot*            4-8.
          Carrlb WehAg Imy.
         ‘I8    In 80   ordub&
     “Xotlon by Co8alr&loaerCull duly 66Qondod
by COlUS188;O~~TY8t.8 t&Et ~Surt rb8bb8 Wlttl
Juw 8th. 1941bat 1.0~00A.&
xonorrblo Ceorcr !?,:;hbppard,Page 3




                                                 Ey T.   Y:lndhaa
                                                                 l%;uty*

                   A   part of prsgraph naabarrd IS, on pS@                6 oi
the dOiinqU8nt            tax   oontraot     exeoutsd     by a.4   bbtwebnthe
oomls8lonsr8’            aour of         Upton county     and 2.   Joa L. x8y8
read8 a8 follower
                            The Codsrlonerr~    Goart and
     the L;kti           Eo&troller  8hrll h8ls the right
     t0    SOOIIU        tWl¶iinEd        thi8   OOntr8Ot fOl' OIlWe
     girin thirty (30) d8y8’ wdttbn nOti        Oi
     suoh f ntantton, 181th 8 8t8teaUt  of tho
     oeus8 or reaaon for suoh trrnlnatlon,   situ
     &itiKig~OOO~d              i'srfy    8 r888OMbl8 OpgOrtUlM
     lty oi Q@nlning or r8otliying the 81130.
     In oau8 of suoh tamlxmtion, Sooond r’arty
     shall be entitled to reoolm and r8trln all
     oonpenratlon due up to th8 dst8 of S81d ter-
     Ellnstion.*
IIomreble      George i-!. :jhoppard, Ago    4


              i%  think tb     qMS8iOBS      8Ubtittsd       by pop, FJ~U fully
on8mirod     in the oeee oi Hune TS. Zuehl, et al (Ct. of Cit.
APQ.) ll9 3.i”. (sd) 905, writ ar error mfuaed.                     31 thz8
da80 there wee a delinquen%          tar oontreot, evidently Ident;-
081 ,with the oae tm35sr oormidoratlon,                eraoutad b7 the mm-
aieelonsre~ oourt oi :!arorlokCounty with Ilrlrld 2. Fuse,
ahloh ooatrsot was duly spprored             bl both the Coqtroller
sad the xttornmy cenarral oi Tcxea. DurLig tSe offeotIve
dot0 0r the eontreot        the oozixdeslonere~            oourt oanoollsd
the  oontraot     836 eowht themby to tsz?zfnnte                th elsr vfo o e
o r a r ie.   liuaebrought on setion         Ior a tezporsrr in&notion
to ,:rerenttts canosllution          of his oontrsot snd 1~             artlra-
tire roller      to aomeild the dletrlot           clerk to ill@ all tsr
mite tondered to hka znd ta lurtbor require that the tax
oolleotor     sooapt all ppofnt       of tares teadered          to hi??,ir-
3US r4OSiptS      ttmeror and jmy to 3l3a all oomsiselone dca
hira under tC0 ooritmot. !Wn fcrtker nllered tbt                      UXI cozw
~~selonsret oourt bid not ha14 good oauso 1w terzi~stl~
3ie oontraot but that       It   ‘was temlneted          for a very   lqro-
par onuae. The trlel oourt rciueed to pant the te!Eprsry
In&motion      er.d upon o;?peal the Court of :lvll             ~?pale said!
                          It le olear rros    the rooord that
      bea      e oontrsot      for personal asrricee the Cos-
      sleslonors~       Cow8    had thr power to osnoel tha
      oontraot, even *~rongl?ullp, being anewerable
      onlly i.n d~31~~iaeior mob rronp,ful oonauot  u
      3ny.    in this I;orition, 30 think the trlei
      jodse xae oorrsot.     The rulr le ml1 stated in
      7 C.J&,     Attorney and Client, page 940, 1 109,
      OS    r0ilot48t

              “t?!ho reletlon or lieploynidat of en etto*
      ney zey el~eye ba tarzi1aated       8y egrement with
      his olleat, end, baoawe Of the pOOUliar          n8td~S
      of  the   mlatlcn     or attorney end ollmt,    the 1~
      eoee aton rwthar end gersite the tatinetion
      thereof in e mnner        not reoognlzed *with  reepeot
      to other oontreote.        .Zithor party 38~ diesolve
      the relation      for 06~44; end the oliant    has the
      abeolutr richht      to dleokarge the attorney and
      to-ate        the relation at any ti,ca OVWI **lthout